 


110 HRES 1389 EH: Providing for consideration of the conference report to accompany the bill (H.R. 4137) to amend and extend the Higher Education Act of 1965, and for other purposes.
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1389 
In the House of Representatives, U. S.,

July 31, 2008
 
RESOLUTION 
Providing for consideration of the conference report to accompany the bill (H.R. 4137) to amend and extend the Higher Education Act of 1965, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 4137) to amend and extend the Higher Education Act of 1965, and for other purposes. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. 
 
Lorraine C. Miller,Clerk.
